         Case 1:19-cv-07541-ALC-SLC Document 66 Filed 12/14/20 Page 1 of 2

                                         Susman Godfrey l.l.p.
                                          a registered limited liability partnership
                                                         SUITE 1400
                                                1900 AVENUE OF THE STARS
                                         LOS ANGELES, CALIFORNIA 90067-6029
                                                       (310) 789-3100
                                                     FAX (310) 789-3150
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                        Suite 3800                              32nd Floor
   1000 Louisiana Street                              1201 Third Avenue                   1301 Avenue of the Americas
Houston, Texas 77002-5096                      Seattle, Washington 98101-3000           New York, New York 10019-6023
     (713) 651-9366                                     (206) 516-3880                         (212) 336-8330
        __________                                         __________                              __________

                                Rohit Nath
                                                                                       E-Mail RNath@susmangodfrey.com
                       Direct Dial (310) 789-3138




          December 11, 2020

          VIA ECF

          Hon. Sarah L. Cave
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl St.
          New York, NY 10007-1312

          Re:       Bernstein v. Cengage Learning, Inc., Case No. 1:19-cv-07541-ALC-SLC

          Dear Magistrate Judge Cave:

                  We write on behalf of Plaintiffs Douglas Bernstein, Elaine Ingulli, Terry
          Halbert, Edward Roy, Louis Penner, and Ross Parke, as personal representative of
          the Estate of Alison Clarke-Stewart (“Plaintiffs”). Pursuant to the terms of the
          Stipulated Protective Order (Dkt. 49, ¶ 10) and your Honor’s Individual Practice
          I.G.2., we respectfully seek leave to file the following documents with redactions:

                            •   Exhibit A to Plaintiffs’ Motion for Leave to File a First Amended
                                Class Action Complaint – Plaintiffs’ proposed First Amended Class
                                Action Complaint; and

                            •   Exhibit B to Plaintiffs’ Motion for Leave to File a First Amended
                                Class Action Complaint – a redline reflecting the changes between
                                Plaintiffs’ original Class Action Complaint and Plaintiffs’ proposed
                                First Amended Class Action Complaint.

          Both documents set forth allegations that rely on documents Defendant Cengage
          Learning, Inc. has designated as “Confidential” pursuant to Paragraph 1 of the
          Stipulated Protective Order (Dkt. 49), and Cengage has requested that such
          allegations be redacted.
       Case 1:19-cv-07541-ALC-SLC Document 66 Filed 12/14/20 Page 2 of 2



       December 11, 2020
       Page 2



               Plaintiffs also seek leave to file in redacted form their Memorandum of Law
       in Support of Plaintiffs’ Motion for Leave to File First Amended Class Action
       Complaint. Plaintiffs’ Memorandum of Law contains redacted references to
       allegations in Plaintiffs’ proposed First Amended Class Action Complaint that
       Cengage requests be redacted.

              Plaintiffs will file unredacted versions of the documents identified above
       via ECF using the “Selected Parties” viewing level. Plaintiffs take no position as
       to whether redactions are appropriate, but Plaintiffs do not oppose Cengage’s
       request that the foregoing documents be filed with redactions.

                                                     Respectfully,

                                                     /s/ Rohit D. Nath

                                                     Rohit Nath

        cc:    All attorneys of record, via ECF




Plaintiffs' Letter-Motion (ECF No. 60) for leave to redact confidential information from their
proposed First Amended Class Action Complaint ("Proposed Complaint") and memorandum of law
is GRANTED. Plaintiffs should file a redacted copy of the Proposed Complaint publicly on ECF by
Friday, December 18, 2020.

The Clerk of Court is respectfully directed to close ECF No. 60.

SO-ORDERED 12/14/2020
